1    MICHAEL J MICELI, ESQ.
     Nevada bar No. 10151
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    TREVIONNE WILLIAMS
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
                                              ***
8

9    UNITED STATES OF AMERICA,           )                 2:17-CR-00180-JAD-PAL
                                         )
10
                                         )
11               Plaintiff,              )
                                         )                 STIPULATION AND ORDER TO
12   v.                                  )                 CONTINUE CHANGE OF PLEA
                                         )
13                                       )
     TREVIONNE WILLIAMS,                 )
14                                       )
                                         )                 (First Request)
15
                 Defendant.              )
     ___________________________________ )
16
            IT IS HEREBY STIPULATED by and between TREVIONNE WILLIAMS, Defendant,
17
     by and through his counsel MICHAEL J MICELI, ESQ, DAYLE ELIESON, United States
18

19   Attorney, and TONY LOPEZ, Assistant United States Attorney, that the Change of Plea

20   Hearing currently scheduled for November 9, 2018 at 9:30 a.m. be vacated and continued after
21
     November 23, 2018 or to a time convenient with the Court.
22
            This Stipulation is entered into for the following reasons:
23

24
            1. The defendant is out of custody and agrees to the continuance.

25          2. The defendant lives out of state and needs additional time to make travel
26
     arrangements.
27
            3. The parties agree to the continuance.
28


                                                     -1-
1               4. Additionally, denial of this request for continuance would result in a miscarriage of
2
     justice.
3
                5. This is the first request to continue the change of plea hearing.
4

5
                DATED this 2nd day of November, 2018.

6
                                                      Respectfully submitted.

7
                                                      DAYLE ELIESON
     PITARO & FUMO, CHTD.                             UNITED STATES ATTORNEY
8

9
           /s/                                              /s/
10
     MICHAEL J. MICELI, ESQ.                          TONY LOPEZ, ESQ.
11   601 LAS VEGAS BOULEVARD, SOUTH                   ASSISTANT UNITED STATES ATTORNEY
     LAS VEGAS, NEVADA 89101                          501 LAS VEGAS BOULEVARD SOUTH. #1100
12   ATTORNEY FOR DEFENDANT                           LAS VEGAS, NEVADA 89101
13
     TREVIONNE WILLIAMS

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                         -2-
1    MICHAEL J MICELI, ESQ.
     Nevada bar No. 10151
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    TREVIONNE WILLIAMS
6
                                      UNITED STATES DISTRICT COURT
7                                          DISTRICT OF NEVADA
                                                   ***
8

9    UNITED STATES OF AMERICA,           )    2:17-CR-00180-JAD-PAL
                                         )
10
                                         )
11               Plaintiff,              )
                                         )    FINDINGS OF FACT AND
12   v.                                  )    CONCLUSIONS OF LAW
                                         )
13                                       )
     TREVIONNE WILLIAMS,                 )
14                                       )
                                         )    (First Request)
15
                 Defendant.              )
     ___________________________________ )
16                                 FINDINGS OF FACT
17              Based on the pending Stipulation of counsel, and good cause appearing therefore, the
18   Court finds:
19              1. The defendant is out of custody and agrees to the continuance.
20
                2. The defendant lives out of state and needs additional time to make travel
21
     arrangements.
22
                3. The parties agree to the continuance.
23

24              4. Additionally, denial of this request for continuance would result in a miscarriage of

25   justice.
26
                5. This is the first request to continue the change of plea hearing.
27

28


                                                         -3-
1                                       CONCLUSIONS OF LAW
2           The end of justice served by granting said continuance outweigh the best interest of the
3
     public and defendants since the failure to grant said continuance would likely result in a
4
     miscarriage of justice, would deny the parties herein sufficient time and the opportunity within
5

6
     which to be able to effectively and thoroughly prepare for change of plea hearing taking into

7    account the exercise of due diligence.
8
                                                 ORDER
9
            IT IS ORDERED that Change of Plea Hearing currently scheduled for November 9,
10                                      November 26,
     2018, at 9:30 a.m. be continued to __________ day2018,  at the hour of 9:30
                                                       of _________________,     a.m.
                                                                               2018.
11

12      DATED thisthis
          DATED    2nd________
                       day of November, 2018.
                               of _____________________, 2018.
13

14

15
                                                   U.S. DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -4-
